Citation Nr: 0734551	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-11 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for an anoxic brain 
injury, also described as a cerebrovascular accident 
(CVA)/cardiac arrest, claimed as secondary to service-
connected type 2 diabetes mellitus.  

2.  Entitlement to service connection for quadriparesis and 
dysarthria as residuals of an anoxic brain injury, also 
described as a cerebrovascular accident (CVA), claimed as 
secondary to service-connected type 2 diabetes mellitus. 

3.  Entitlement to special monthly compensation (SMC) based 
upon the need for aid and attendance or being housebound.

4.  Entitlement to specially adapted housing pursuant to 
38 C.F.R. § 3.809.

5.  Entitlement to special home adaptation grant pursuant to 
38 C.F.R. § 3.809a.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1969 to June 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  That rating decision, in 
part, denied service connection for the residuals of the 
veteran's anoxic brain injury and SMC based on the need for 
aid and attendance or housebound benefits.  A November 2004 
rating decision denied entitlement to the housing benefits 
sought by the veteran.  

In May 2007 the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The veteran has recently asserted a claim for entitlement to 
service connection for a cardiovascular disorder.  This issue 
has not been adjudicated and is not properly before the Board 
at this time.  The issue is referred to the RO for action 
deemed appropriate.  

The issues involving entitlement to SMC, specially adapted 
housing, and special home adaptation grant are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  The veteran served in combat in Vietnam; he is service-
connected for type 2 diabetes mellitus.  

2.  Medical evidence reveals that the veteran had cardiac 
arrest while an inpatient at a private hospital in June 2003, 
and that he suffered an anoxic brain injury as a result.  

3.  Two VA medical opinions indicate that the veteran's 
service-connected diabetes mellitus caused, or contributed, 
to the veteran's anoxic brain injury.  

4.  One VA medical opinion indicates that the veteran's 
anoxic brain injury is unrelated to the service-connected 
diabetes mellitus.  


CONCLUSIONS OF LAW

1.  An anoxic brain injury was proximately due to, the result 
of, or has been increased in severity by, the service-
connected diabetes mellitus .  38 C.F.R. § 3.310(a) (2007); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

2.  Quadriparesis and dysarthria as residuals of an anoxic 
brain injury is proximately due to, the result of, or has 
been increased in severity by, the service-connected diabetes 
mellitus.  38 C.F.R. § 3.310(a) (2007); Allen v. Brown, 7 
Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claim for service connection.  This is so because the Board 
is taking action favorable to the veteran by granting service 
connection; a decision at this point poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect to the criteria for the veteran's claim for secondary 
service connection.  The evidence includes, but is not 
limited to:  service medical records; the veteran's hearing 
testimony and contentions; private medical treatment records; 
VA medical treatment records; VA medical opinions; and VA 
examination reports.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show with respect to the claims for secondary service 
connection.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  This is commonly referred to 
as "direct" service connection.   

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to, or 
the result of, a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  This is 
commonly referred to as "secondary" service connection 
because the disability at issue was caused secondary to a 
disability which is already service-connected.  In this 
regard, the United States Court of Appeals for Veterans 
Claims (Court) has stated that when a service-connected 
disorder causes an increase in disability to a nonservice-
connected condition, such an increase is to be treated as if 
service connected.  In such cases, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is not contended nor does the evidence show that the 
veteran's anoxic brain injury and the residual disabilities 
at issue had their onset in service, or were aggravated 
during service.  Rather, the veteran's primary claim has 
always been that, as a result of his service-connected 
diabetes mellitus, he had the brain injury.  

The veteran served in combat in Vietnam and, as a result, 
service connection was granted for type 2 diabetes mellitus.  
Medical records reveal that the veteran was admitted as an 
inpatient at a private hospital on June 2, 2003 for treatment 
for acute pancreatitis with dehydration.  The daily hospital 
records reveal that on June 8, 2003 an entry was made showing 
that the veteran had been diagnosed with diabetes mellitus.  
An entry dated June 10th also shows a diagnosis of diabetes 
mellitus along with the fact that the veteran had slurred 
speech.  Hospital records dated June 11, 2003 reveal that the 
veteran suffered a catastrophic medical event.  He had 
cardiac arrest and resuscitation was required.  As a result 
of this, the veteran incurred an anoxic brain injury.  He was 
subsequently transferred to a VA medical center (VAMC) for 
rehabilitation following the brain injury.  The Board notes 
that multiple medical records describe the anoxic brain 
injury as being very similar to a CVA or a stroke in the 
nature of the effect on the veteran and the resulting 
disability.  In October 2003, a VA examination of the veteran 
indicated a diagnosis of cerebrovascular injury with 
resulting quadriparesis, generalized epilepsy, severe 
dysphasic dysarthria and anesthesia of the extremities.  

There is no question that the veteran is disabled as a result 
of the June 2003 anoxic brain injury.  The key question at 
issue is whether any of the veteran's service-connected 
disabilities caused, or contributed to, the brain injury.  
Specifically, the veteran claims that brain injury was a 
result of his service-connected type 2 diabetes mellitus.

There are four key medical opinions of record.  The first 
medical opinion was expressed by the VA physician who 
conducted the October 2003 VA neurology examination of the 
veteran.  This opinion states that the veteran's strokes 
(anoxic brain injuries) and the associated epilepsy were 
secondary to the service-connected diabetes mellitus.  

The RO obtained another VA medical opinion in May 2004.  The 
physician reviewed all of the evidence then of record.  The 
physician noted that veteran had anoxia due to cardiac arrest 
which was the same as having a stroke or CVA.  The 
physician's opinion was that the CVA and resulting 
disabilities were the result of the cardiac arrest suffered 
by the veteran on June 11, 2003.  The opinion further 
indicated that the diabetes mellitus did not contribute to 
the CVA.  The physician based this opinion on the medical 
records then in the claims file which showed the first 
notation of a diagnosis of diabetes mellitus being on June 
12, 2003, the day after the cardiac arrest, CVA, and brain 
injury.  The Board notes that subsequent to this the daily 
private hospital records were obtained and show the initial 
diagnosis of diabetes mellitus was entered on June 8th which 
is two days prior to the cardiac arrest and CVA.  The logic 
of this medical opinion, that the veteran's cardiovascular 
disease, and specifically the cardiac arrest, were the direct 
causes of the anoxia and resulting brain injury are without 
question.  However, the conclusion that the diabetes mellitus 
did not contribute to any of the causative disorders was 
based upon a time line of the first diagnosis of diabetes 
mellitus which was subsequently shown to be incorrect.  That 
is, diabetes mellitus was diagnosed prior to the cardiac 
arrest, not after as this medical opinion asserts.

A February 2006 private medical opinion states that the 
veteran's service-connected diabetes mellitus contributes to 
the veteran's coronary artery disease.  A May 2006 medical 
opinion from the veteran's treating VA physician states that 
the veteran's service-connected diabetes mellitus is a risk 
factor for his coronary artery disease.  

The evidence shows that the veteran was diagnosed with 
diabetes mellitus on June 8, 2003.  He had a cardiac arrest 
on June 11, 2003 and as a result of this event he had a CVA 
or anoxic brain injury.  The one negative medical opinion of 
record states that the brain injury was a result of the 
veteran's cardiac disorders and the resultant cardiac arrest.  
One VA medical opinion states that the diabetes mellitus 
contributed directly to the brain injury.  Two other medical 
opinions of record state that the diabetes mellitus 
contributed to the veteran's coronary artery disease.  As 
noted in the negative medical opinion the anoxia was a result 
of cardiac arrest.  The totality or the medical evidence of 
record shows that the veteran's diabetes mellitus, at a 
minimum, contributed to his cardiovascular disorders which 
resulted in the June 11, 2003 cardiac arrest, which caused 
anoxic brain injury with resulting disabilities.  The 
evidence supports the finding that the veteran's anoxic brain 
injury, and the residual disabilities were caused, or 
contributed to, by the service-connected diabetes mellitus.  
Accordingly, service connection is granted.


ORDER

Service connection for an anoxic brain injury is granted.  

Service connection for quadriparesis and dysarthria as a 
residual of an anoxic brain injury, is granted. 


REMAND

There are three issues remaining on appeal, entitlement to:  
SMC based upon the need for aid and attendance or being 
housebound; specially adapted housing pursuant to 38 C.F.R. 
§ 3.809; and, special home adaptation grant pursuant to 
38 C.F.R. § 3.809a.

With respect to the veteran's SMC claim there is conflicting 
evidence of record as to the need for aid and attendance.  A 
November 2004 aid and attendance examination report indicates 
that the veteran is confined to a wheelchair.  However, June 
2005 VA medical record indicates that the veteran's wife was 
concerned whether he could walk for a exercise test because 
he had a broken foot.  An October 2005 VA medical record 
indicates that the veteran was "ambulatory."   A December 
2005 VA treatment record indicates that the veteran was 
scheduled for a cardiac stress test.  All of this strongly 
implies that the veteran can walk and that he is not confined 
to a wheelchair as was indicated in the November 2004 aid and 
attendance examination report.  Accordingly, another 
examination of the veteran needs to be conducted.  

The Court has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

The claims for housing benefits also need to be readjudicated 
in light of the grant of service connection made in the 
decision above.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be accorded an Aid 
and Attendance examination.  The report of 
examination should be conducted with all 
considerations as to the criteria of 
whether the veteran requires aid and 
attendance, or is housebound.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examining 
physician should provide complete 
rationale for all conclusions reached.

2.  Following the above, readjudicate 
the veteran's claims for aid and 
attendance, specially adapted housing, 
and special home adaptation grant.  If 
any benefit on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued and the veteran and 
his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


